     4:14-cr-03086-JMG-CRZ Doc # 72 Filed: 07/31/20 Page 1 of 3 - Page ID # 238




                    IN THE UNITED STATES DISTRICT COURT
                        FOR THE DISTRICT OF NEBRASKA

    UNITED STATES OF AMERICA,

                       Plaintiff,                                4:14-CR-3086

    vs.
                                                      MEMORANDUM AND ORDER
    DANIEL T. KUTA,

                       Defendant.



          This matter is before the Court on the defendant's pro se motion for
compassionate release (filing 65) and the supplemental motion for
compassionate release (filing 69) filed by the Federal Public Defender, seeking
a reduction of sentence pursuant to 18 U.S.C. § 3582(c)(1)(A)(i). The Court has
given careful consideration to the defendant's circumstances, but concludes
that reducing the defendant's sentence is unsupported by the 18 U.S.C. §
3553(a) factors. Accordingly, the defendant's motions will be denied.
          Pursuant to § 3582(c)(1)(A)(i), a defendant may (after exhausting his
administrative remedies) move for reduction of his term of imprisonment based
upon "extraordinary and compelling reasons." The Court, after considering the
factors enumerated in 18 U.S.C. § 3553(a), may grant the motion if
extraordinary and compelling reasons warrant the reduction, and such a
reduction is consistent with applicable policy statements issued by the
Sentencing Commission. Id. And pursuant to U.S.S.G. § 1B1.13(2),1 the Court



1   Section 1B1.13 has not been amended in response to the statutory changes wrought by the
First Step Act of 2018, Pub. L. No. 115-391, § 603(b), 132 Stat. 5194 (2018), and so no longer
remains "applicable" guidance for the current version of § 3582(c)(1)(A)(i), but the Court may
  4:14-cr-03086-JMG-CRZ Doc # 72 Filed: 07/31/20 Page 2 of 3 - Page ID # 239




must also find that the defendant is not a danger to the safety of any other
person or to the community.
       The defendant has exhausted his administrative remedies, 30 days
having passed since his request for release was presented to the warden of his
institution. Filing 65 at 12-13; see Jenkins, 2020 WL 2814437, at *2. And the
Court acknowledges that the defendant's argument is well-supported by
medical evidence: the defendant's age and history of severe heart disease are
well-established comorbidities for COVID-19 disease. See generally Scientific
Evidence for Conditions that Increase Risk of Severe Illness, Centers for
Disease    Control     and    Prevention,     https://www.cdc.gov/coronavirus/2019-
ncov/need-extra-precautions/evidence-table.html (last visited July 28, 2020).
       But the defendant's criminal history is as serious as his medical history.
Not to put too fine a point on it, but the defendant has (unless incarcerated)
been committing crimes for the better part of three decades. See filing 43 at 9-
14. He's served only a little more than 6½ years of a nearly 20-year sentence.
See filing 49. And it's hard for the Court to be sanguine about releasing the
defendant to home confinement or a community correctional facility as a
condition of supervised release when the defendant doesn't seem to have
successfully completed a term of probation or parole in the past 30 years. See
filing 43 at 10-12.
       To be blunt, when a sentencing court imposes a term of 235 months on a
58-year-old man with heart disease, it's not doing so with an expectation that
the defendant is going to be leaving prison as a young, healthy man. There is
little rehabilitative purpose to be served by such a sentence. Rather, the Court
does so based on a reasoned determination that protecting the public requires


consider the criteria set forth in § 1B1.13 to the extent they remain helpful and relevant.
United States v. Jenkins, No. 4:15-CR-3079, 2020 WL 2814437, at *3 (D. Neb. May 26, 2020).


                                           -2-
  4:14-cr-03086-JMG-CRZ Doc # 72 Filed: 07/31/20 Page 3 of 3 - Page ID # 240




the defendant to be locked up for what is likely to be a significant amount of
the remainder of his life. COVID-19 doesn't change that. The Court hopes that
the Bureau of Prisons is doing what it can to protect the defendant from a
disease to which he is obviously vulnerable—as is its obligation under the
Eighth Amendment. See Farmer v. Brennan, 511 U.S. 825, 828-29 (1994). But
the defendant's heart disease—which was well-documented at the time of
sentencing—provides no basis to reduce his sentence when the § 3553(a)
factors weigh as much in favor of imprisonment today as they did when the
Court pronounced sentence. Accordingly,


      IT IS ORDERED that the defendant's pro se motion for
      compassionate release (filing 65) and supplemental motion for
      compassionate release (filing 69) are denied.


      Dated this 31st day of July, 2020.

                                           BY THE COURT:



                                           John M. Gerrard
                                           Chief United States District Judge




                                     -3-
